Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 10-19 are rejected under 35 U.S.C. 102(s)(1) as being anticipated by Guttman et al (US 2010/0312094).
Regarding claims 1 and 19, Guttman et al disclose receiving a first set of biometric data for a first portion of a body part comprising visual reference plane 41 and determining a first range of values in the first set of biometric data and determining first visual characteristics corresponding to the first range of values. See paragraph [0127]. A second range of values are 
Regarding claims 2 and 12, Guttman et al disclose the first visual characteristics and the second visual characteristics are one or more of colors, hues. saturations, protrusions, patterns, textures, and alphanumeric characters. See paragraph [0070].  
Regarding claims 3 and 13, Guttman et al disclose the body part comprises a cardiac chamber. See paragraph [0027].  
Regarding claims 4 and 14, Guttman et al disclose the first set of biometric data is one of a local activation time (LAT), an electrical activity, a topology, a bipolar mapping, a dominant frequency, or an impedance. See paragraph [0069].  
Regarding claims 5 and 15, Guttman et al disclose the first set of biometric data is sensed by one or more electrodes. See paragraph [0164].  
Regarding claims 6 and 16, Guttman et al disclose the first portion of the body part is a subset of the body part.  

Regarding claim 8, Guttman et al disclose determining, from the first set of biometric data, a third range of values in a third set of biometric data for a third portion of the body part in contact with the catheter, the third portion of the body part being a subset of the first portion of the body part. See paragraph [0116]. Third visual characteristics corresponding to the third range of values are determined for displaying, a third view comprising the third portion of the body part rendered with the third visual characteristics. See paragraph [0116]. The third view is superimposed on the first view at a location on the first view corresponding to the third portion of the body part. See paragraph [0069].   
Regarding claim 10, Guttman et al disclose identifying a problem area comprising ablation sites based on the second view. See paragraph [0033].   
Regarding claim 11, Guttman et al disclose a mapping catheter comprising an element configured to sense a first set of biometric data from a first portion of a body part. See paragraph [0155]. Processor systems 410 and 490’ are configured to receive a first set of biometric data for a first portion of a body part comprising visual reference plane 41 and determining a first range of values in the first set of biometric data and determining first visual characteristics corresponding to the first range of values. See paragraphs [0127] and [0225]. 
A second range of values are determined in a second set of biometric data for a second portion of the body part comprising visual reference plane 42, the second portion of the body part being a subset of the first portion of the body part at the intersection of planes 41 and 42. 
Regarding claim 17, Guttman et al disclose an input device comprising circuit 60c is configured to receive an indication of the second portion of the body part.  
Regarding claim 18, Guttman et al disclose the display 20 is remotely located from the processor and the display 20 is configured to communicate with the processor over a network 448.  
Regarding claim 20, Guttman et al disclose processing system 490’ is configured to provide the first view and the second view to a transmitter comprising I/O device drivers 458.  
Allowable Subject Matter
Claims 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
1/7/2022